Citation Nr: 0630057	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the spouse of a deceased veteran, who died 
in November 2001.  The veteran's active duty service included 
Recognized Guerilla service from January 1945 to November 
1945 and Regular Philippine Army service from November 1945 
to June 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

While the Board notes that the American Legion was the 
veteran's representative during his lifetime and on the 
appellant's behalf submitted a recent statement in lieu of VA 
form 646, it does not appear that the appellant has formally 
designated a representative.  She has been given notice of 
her right to representative and she has inquired about 
representation, however the appellant has not designated a 
representative by filing a VA Form 21-22 as required by 
38 C.F.R. § 20.602.  

In July 2004 the issues were remanded by the Board for 
further development.  


FINDINGS OF FACT

1.  Effective April 25, 1995 the veteran was in receipt of a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).

2.  The veteran died in November 2001.  

3.  The veteran was not evaluated as being totally disabled 
from service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously from the date of discharge from service in 1946 
for a period of not less than 5 years immediately preceding 
death, nor was the veteran a prisoner of war.  

4.  The veteran did not have a pending claim with VA when he 
died.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2005).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A §§ 5107, 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the July 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
July 2004 VCAA letter, the appellant was advised of the types 
of evidence VA would assist her in obtaining, as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2004 letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the appellant after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the July 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claims.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims on appeal.  Regardless of whether the 
veteran was provided notice of the types of evidence 
necessary to establish ratings or effective dates for issues 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the evidence is against the 
veteran's claims, any questions as to the appropriate ratings 
and effective dates to be assigned are rendered moot. 

Analysis

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  

In January 1998, the RO granted the veteran's claim for TDIU.  
This rating was in effect from April 25, 1995.  Prior to this 
rating the veteran was in receipt of a combined 70 percent 
rating from March 3, 1992.  

On file is a certificate of death showing that the veteran 
died in November 2001 and that the immediate cause of death 
was uncompensated respiratory acidosis, antecedent cause 
pneumonia, underlying cause was chronic lung problem, and 
other significant conditions were listed as prolonged 
physical inactivity secondary to immobilization, old age.  

Under 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  
38 C.F.R. § 3.22.  Benefits are also payable if the veteran 
was a former prisoner of war who died after September 30, 
1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 
38 U.S.C.A. § 1318 and certain other cases, issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.

The appellant in this case does not contend that the veteran 
was service-connected for a disability or disabilities rated 
as totally disabling for a period of 10 or more years, or 
that he was otherwise in receipt of a total disability rating 
for a period of 10 or more years, or for a period of five or 
more years from his discharge from service.  Rather, the 
appellant has argued that the veteran was granted TDIU more 
than 5 years prior to his death.  

As the facts show, the veteran was awarded a total rating 
based on unemployability from April 1995.  It is thus clear 
from these undisputed facts that the provisions of 38 
U.S.C.A. § 1318 have not been met. That is, the veteran was 
not rated totally disabling for 10 or more years immediately 
preceding death (either schedular or based on 
unemployability), or continuously rated totally disabling for 
at least 5 years from the date of his separation from service 
as the veteran's service ended in 1946.  There also is no 
indication that the veteran had prisoner of war status.  
Accordingly, the appellant's claim must be denied.



Entitlement to accrued benefits.  

VA law provides that, upon the death of an individual 
receiving VA benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within 1 year after the date of death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an 
accrued benefits claim, unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  See Jones v. West, 136 F.3d 
1296, 1300 (Fed. Cir. 1998).  The Board notes that a new 
revision to the law regarding accrued benefits claims enacted 
by Congress and signed by the President as the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 
16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of award for accrued benefits; 
however, this revision relates only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.  See also Sharp v. 
Principi, 17 Vet. App. 431 (2004).

The Board finds that the claim of entitlement to accrued 
benefits must be denied as the veteran did not have a claim 
for VA benefits pending at the time of his death.  The Board 
notes that in a January 1998 rating decision the veteran was 
granted TDIU effective April 25, 1995.  In a March 1998, he 
submitted a notice of disagreement with the effective date, 
and a statement of the case was not issued.  Nevertheless, in 
a statement dated in September 1999 the veteran indicated 
that he no longer wished to pursue his claim for an earlier 
effective date for TDIU.  There is no other indication in the 
claims folder that the veteran had any pending claims at the 
time of his death.  

In addition to the TDIU grant, at the time of the veteran's 
death he had received service connection in effect for 
gunshot wounds to the right leg, right back and chest, and 
for fracture of the right tibia and fibula.  He also had 
grants of special monthly compensation and Chapter 35 
benefits.  Careful review of the record showed that the 
veteran did not have a pending claim with VA when he died, 
nor has the appellant argued otherwise.  Thus the appellant 
has not met the threshold legal criteria for establishing 
entitlement to accrued benefits.  The appeal must be denied 
because of the absence of legal merit.  The Board has 
carefully reviewed the entire record in this case.  However, 
this is a case in which the law is dispositive, and the 
appeal must therefore be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

The appeal is denied as to both issues.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


